Though the general rule in regard to costs, on a bill to redeem, is that the complainant, instead of recovering costs, pays them to the respondent, even if successful in the suit, yet when the respondent sets up an unwarranted defence or one which wholly fails, and thereby makes expense and delay in prosecuting the redemption, the respondent may not only be deprived of his own costs but may, in the discretion of the court, be required to pay the complainant's costs. 2 Jones Mort. 4 ed. § 1111; Barton
v. May, 3 Sandf. Ch. 450; Still v. Buzzell, 60 Vt. 478; Turner v.Johnson, 95 Mo. 431 (454). In the present case the respondent denied the complainant's right to redeem and set up in defence an unlawful sale of the property, thereby rendering it necessary for the complainant to file her bill, and hindering and delaying her its prosecution. Our opinion is that she is entitled to recover her costs, to be taxed by the clerk.